Citation Nr: 0738082	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of a left below the knee amputation, based on 
treatment and hospitalization at a VA facility beginning in 
June 2001.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Clifford Scott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied 
entitlement to benefits under 38 U.S.C.A. § 1151.  A February 
2003 rating decision denied an increased rating for the 
veteran's service-connected lumbosacral strain.  

In May 2007, a hearing was held before the undersigned  
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

At the May 2007 hearing the veteran asserted claims for 
benefits under 38 U.S.C.A. § 1151 for:  a left above the knee 
amputation; a right above the knee amputation; and, bilateral 
hip disarticulation.  These issues have not been adjudicated 
and are not properly before the Board at this time.  These 
issues are referred to the RO for action deemed appropriate.  

The case was previously before the Board in March 2005, when 
it was remanded for additional development including 
examination of the veteran and medical opinions.  The Board 
now proceeds with its review of the appeal.  




FINDINGS OF FACT

1.  VA medical records reveal that beginning in June 2001 the 
veteran was treated for severe peripheral vascular disease at 
a VA medical center.  Treatment included a left femoral-
femoral bypass graft which ultimately failed.

2.  In August 2001, a below the knee amputation of the 
veteran's left lower extremity was conducted as a result of 
the failed left femoral-femoral bypass graft.

3.  A medical opinion dated December 2004 indicates that the 
veteran's left femoral-femoral bypass graft failure and 
resulting below the knee amputation of the veteran's left 
lower extremity were due to VA carelessness, negligence, lack 
of proper skill or similar instance of fault on the part of 
VA in furnishing medical treatment.

4.  The veteran's service-connected lumbosacral strain is 
manifested by:  forward flexion to 10 degrees; rotation to 15 
degrees, bilaterally; and lateral bending to 15 degrees 
bilaterally.  There is no evidence of ankylosis, muscle 
spasm, abnormal contour, neurologic abnormalities, or a 
fractured vertebra.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of Title 
38, Section 1151, United States Code, for the residuals of a 
left below the knee amputation is warranted. 38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 
(2007).

2.  The criteria for a 40 percent rating, and not in excess 
thereof, for lumbosacral strain, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003); 
Diagnostic Code 5237 (effective September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims (CAVC) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F3d 881 (2007).

In the present case, the veteran was provided the required 
notification in letters dated December 2002, March 2005 and 
March 2006.  The duty to notify was not fully satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2005 and March 2006 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that the error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the Board is taking action 
favorable to the veteran by granting the benefits sought.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  VA 
medical records, VA examination reports, and a private 
medical opinion.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims

II.  38 U.S.C.A. § 1151 Benefits

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a left below the knee 
amputation, based on treatment and hospitalization at a VA 
facility beginning in June 2001.  

Initially, the Board notes that the medical evidence of 
record related to the veteran's claim is substantial and 
fills a claims file of seven volumes and is over one foot 
thick.  The Board has reviewed all of the evidence of record 
and will summarize it of the sake of brevity.  

The majority of the medical evidence of record consists of VA 
medical records for his inpatient treatment from June to 
August 2001 which reveals that the veteran was diagnosed with 
severe peripheral vascular disease and a blood clotting 
abnormality.  This was treated surgically with a left 
femoral-femoral bypass graft which ultimately failed.  The VA 
medical records reveal that the veteran's left lower 
extremity circulation continued to decrease resulting in 
necrosis of the veteran's left foot and requiring a below the 
knee amputation of the veteran's left lower extremity.  

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (2006).

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.361 (2007).

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel beginning in 
June 2001 for the treatment of his peripheral vascular 
disease which ultimately resulted in a below the knee 
amputation of the left lower extremity.  

In March 2005, the Board remanded the case to obtain all the 
VA medical records related to the medical treatment at issue.  
The Board also specifically requested that a VA medical 
opinion be obtained with respect to whether there was any 
carelessness, negligence, lack of proper skill, error in 
judgment, instance of fault on the part of VA, or an event 
which is not reasonably foreseeable which resulted in the 
veteran's left leg amputation as a result of the 2001 VA 
medical care.  While a VA examination was conducted in 
September 2005, the specific information requested by the 
Board was not provided.  

Nevertheless, the veteran obtained a medical opinion from a 
private vascular specialist which was provided in a letter 
dated December 2004.  This medical opinion reveals that the 
physician reviewed all of the pertinent VA medical records 
for the period of time in question.  The letter indicated 
that the evidence showed that a specific level of 
anticoagulation was indicated, and noted in the record, 
because of the veteran's diagnosed Lupus Anticoagulant 
anomaly.  Furthermore, the records reflect that the 
recommended anticoagulant level was only maintained for three 
of his 24 days of hospitalization which resulting in clotting 
which caused the left femoral-femoral bypass graft to fail 
and ultimately required amputation of the veteran's left 
lower extremity.  The medical opinion further states that was 
a result of a failure to "dose, monitor, and maintain," the 
proper post-operative anticoagulant levels and was not in 
keeping with the standard of care prevailing at VA medical 
centers.  This medical opinion is well reasoned, and provides 
adequate support for the opinions expressed.  The physician 
rendering the opinion is a vascular specialist who clearly 
reviewed the pertinent medical evidence.  

The Board has considered whether the case should be remanded 
in order to allow the RO to comply with the dictates of the 
earlier remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.)  However, if 
VA were to obtain a medial opinion favorable to the veteran 
on remand, the veteran would have encountered an unnecessary 
delay in the adjudication of his appeal.  If an opinion is 
obtained which indicates that the veteran's left below the 
knee amputation was not a result of fault on the part of VA 
as a result of the 2001 medical treatment, there would be two 
medical opinions one of which supports the grant of benefits 
and one which would not support the grant of benefits.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990).  As the Board is granting the appeal on this issue, 
the Board finds that any error resulting from the failure to 
ensure compliance with the earlier Board remand is harmless.  

The record contains evidence supporting the veteran's claim 
that his left below the knee amputation was a result of 
careless or negligent VA hospital treatment by failing to 
maintain proper post-operative anticoagulant levels after a 
left femoral-femoral bypass graft.  Accordingly, benefits 
under 38 U.S.C.A. § 1151 for the residuals of a left below 
the knee amputation are granted.  

III.  Lumbosacral Strain

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's lumbosacral strain was rated at 20 percent 
effective as of December 8, 1994.  In November 2002, he filed 
the current claim for an increased rating.  The regulations 
for rating disabilities of the spine were revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 5293 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's lumbosacral strain was rated under Diagnostic 
Code 5295.  The Rating Schedule, prior to September 26, 2003, 
provided for a 20 percent rating for lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position.  The 
highest assignable disability rating of 40 percent 
contemplated listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5295 (effective before September 26, 2003).

Pursuant to Diagnostic ode 5292, a 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
Sept. 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbosacral strain is 5237.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2007).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of incapacitating episodes resulting from the 
degenerative disc disease so the assignment of a higher 
rating under these criteria is not appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2007).  

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Unlike the veteran's 1151 claim above, there is very little 
medical evidence of record with respect to the veteran's 
claim for an increased rating for his service-connected 
lumbosacral strain.  The veteran filed his claim for an 
increased rating in November 2002.  In January 2003, a VA 
examination of the veteran was conducted.  At this point the 
veteran was on crutches having already undergone a below the 
knee amputation of the left lower extremity.  Range of motion 
testing of the lumbar spine disclosed:  forward flexion to 60 
degrees, extension to 20 degrees, and lateral flexion to 30 
degrees on both sides.  

In September 2005, the most recent VA Compensation and 
Pension examination of the veteran was conducted.  At this 
point the veteran was in a wheel chair having under gone 
bilateral above the knee amputations of both legs with 
accompanying hip disarticulations.  The veteran reported 
complaints of back pain with radiation to his left leg stump.  
A list of the spine to the right side was noted and indicated 
to be primarily a result of the veteran's right hip 
disarticulation.  Range of motion testing of the lumbar spine 
disclosed:  forward flexion to 10 degrees limited by 
imbalance; no extension ability; rotation to 15 degrees, 
bilaterally; and side bending to 15 degrees bilaterally.  
There was no evidence of muscle spasm.  

The evidence of record supports the assignment of a 40 
percent disability rating when the veteran's service-
connected back lumbosacral strain is considered under the 
current rating criteria.  Specifically, the evidence shows 
that the veteran has forward flexion limited to 10 degrees.  
However, there is no medical evidence showing that the 
criteria for a higher disability rating have been met.  There 
is no evidence of ankylosis of the spine nor is there 
evidence of any incapacitating episodes.  Moreover, there is 
no objective medical evidence showing any neurologic 
abnormalities related to the service-connected back condition 
which would warrant a separate disability rating.  
Accordingly, an increased rating of 40 percent, and not in 
excess thereof, is granted for the veteran's service-
connected lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  

The current criteria cannot be applied prior to the effective 
date of the change in the rating criteria, September 26, 
2003.  The only evidence as to the extent of the disability 
prior to that date is found on the January 2003 VA 
examination.  There the veteran's ranges of motion were:  
forward flexion to 60 degrees, extension to 20 degrees, and 
lateral flexion to 30 degrees on both sides.  He reported 
complaints of back pain, but there was no objective evidence 
of any pain on motion.  There was no evidence of the presence 
of any of the criteria which would warrant the assignment of 
a 40 percent disability rating under the applicable rating 
criteria.  38 C.F.R. Part 4, Code 5295 (2003).  Moreover, 
given that Diagnostic Code 5292 provides for three ratings 
(10 percent for slight limitation, 20 percent for moderate 
limitation, and 40 percent for severe limitation), assigning 
the maximum rating for someone who had forward flexion to 60 
degrees in January 2003, when normal flexion is to 90 
degrees, would not be appropriate.  

In this case, the evidence demonstrates that an increased 
rating of 40 percent, and not in excess thereof, is warranted 
under the revised rating criteria for the spine.  As a 
result, the veteran's claim for an increased evaluation for 
service-connected lumbosacral strain is granted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
left below the knee amputation, based on treatment and 
hospitalization at a VA facility beginning in June 2001 is 
granted.  

A disability rating of 40 percent, and not in excess thereof, 
is granted for lumbosacral strain , subject to the law and 
regulations governing the payment of monetary awards.  


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


